MEMORANDUM **
Ronald Kenly Lacy appeals the 24-month sentence imposed upon revocation of his supervised release. We have jurisdiction pursuant to 28 U.S.C. § 1291. We review dé novo the district court’s application of the Sentencing Guidelines and review for an abuse of discretion its consideration of the non-binding policy statements. See United States v. George, 184 F.3d 1119, 1120 (9th Cir.1999). We affirm.
Lacy contends that the district court failed adequately to consider the nature and circumstances of Lacy’s violation of the terms of his supervised release, and his history and characteristics, before sentencing him to the statutory maximum. This contention is unpersuasive because the record contains evidence that the district court considered the factors set forth in 18 U.S.C. § 3553(a). See id at 1119.
Lacy also argues that the district court failed to provide him with sufficient notice of its intention to depart upward from the sentencing range in Chapter Seven. However, Chapter Seven of the Sentencing Guidelines contains only non-binding policy statements. See id. (“a district court must consider but is not bound by the Chapter Seven policy statements.”). Therefore, such notice is not required. Furthermore, Lacy’s counsel had a copy of the probation department’s recommendation that Lacy be sentenced to the statutory maximum before the revocation hearing.
The district court did not abuse its discretion in denying Lacy’s request for a continuance of the revocation hearing because Lacy failed to show that the refusal resulted in prejudice to his defense. See United States v. Gonzalez-Sandoval, 894 F.2d 1043, 1051 (9th Cir.1990) (internal quotation omitted).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.